Citation Nr: 1821319	
Decision Date: 04/09/18    Archive Date: 04/19/18

DOCKET NO.  14-31 291A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for cervical spine disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel







INTRODUCTION

The Veteran served on active duty from October 1972 to September 1974.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a February 2014 rating decision of the Oakland, California, Regional Office (RO) of the Department of Veterans Affairs (VA). 


FINDING OF FACT

The Veteran's cervical spine disability, variously diagnosed as degenerative joint disease, degenerative disc disease, and cervical strain, is etiologically related to service.


CONCLUSION OF LAW

Service connection for a cervical spine disability, variously diagnosed as degenerative joint disease, degenerative disc disease, and cervical strain, is warranted.  38 U.S.C. §§ 1101, 1110, 1131, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria for Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C. § 1131 (2012); 38 C.F.R. § 3.303 (2017).  Generally, this requires (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303(d).  

Alternatively, service connection may be established either by showing that a chronic disability or disease was incurred during service and later manifestations of such chronic disability or disease are not due to intercurrent cause(s) or that a disorder or disease was incurred during service and there is evidence of continuity of symptomatology which supports a finding of chronicity since service.  38 C.F.R. § 3.303(b).  When a chronic disease becomes manifest to a degree of 10 percent within one year of a veteran's discharge from service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the veteran's period of service.  38 U.S.C. § 1112 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017).  

Merits of Cervical Spine Claim

The Veteran's STRs reflect that in April 1974 the Veteran suffered injury to his neck during a motorcycle accident.  Cervical strain was treated.  X-rays were negative.  In June 1974, the Veteran reported neck pain.

The Veteran appeared for a VA examination in January 2014.  The VA examiner found a negative nexus between the cervical spine strain and current degenerative joint disease, and service.  The examiner stressed that the in-service X-rays were normal after the motorcycle accident, the Veteran did not report neck injury on his separation examination, and the Veteran did not seek treatment until 16 years after service.  The examiner noted that the Veteran worked on railroads for 35 years after the military, and opined that this occupation would most likely have caused the current neck condition, causing wear and tear, given the absence of a chronic neck condition in STRs or the 16 years following military service.

The record also contains September 2015, August and April 2014 medical opinions from Dr. W.D., who performed spinal surgery on the Veteran and reported he has treated the Veteran for decades.  Dr. W.D. indicated he reviewed the military medical records for the Veteran and interviewed the Veteran in regard to his cervical spine.  Dr. W.D. stressed that the medical technology did not exist at the time of the Veteran's cervical spine injury to reveal the extent of the problem.  Further, his cervical spine problem is unusual and would not have been revealed by X-rays.  Dr. W.D. stated the current neck condition is the direct result of the injuries sustained during the in-service motorcycle accident.

The record contains a March 2016 medical opinion from Dr. J.D., who indicated he treated the Veteran as his family physician from 1975 to 2010.  Dr. J.D. opined that he treated the Veteran on numerous occasions for headaches, neck stiffness, and pain which the doctor felt were due to chronic cervical strain related to the in-service motorcycle accident.  Dr. J.D. stated that while headaches and neck pain were frequent, the disorder did not rise to the level of requiring more extensive evaluation or radiological studies.  Dr. J.D. stated that the Veteran was later evaluated for a cervical spine herniated disc, which was likely caused by the in-service motorcycle accident.

The Veteran has stated that after sustaining severe injuries during the in-service motorcycle accident, over time his neck injuries have become more debilitating, to the point where he had to retire from his job.

When there is equipoise of probative evidence, the Veteran prevails on his claim.  Here, the January 2014 VA examination provides a negative nexus opinion, stating that the Veteran's cervical spine degenerative joint disease is due to post-service wear and tear.  However, the Veteran's treating physician and spinal surgeon have indicated that the cervical spine disorder was caused by the in-service motorcycle accident, giving rationale that explains the negative in-service X-rays and gap between service and records of treatment for the disorder.  The Board also acknowledges the Veteran's lay statements that he has suffered neck pain since the in-service motorcycle accident, which support continuity of symptomatology.

As such, the Board finds that the evidence is in relative equipoise regarding the etiology of the Veteran cervical spine disorder.  The benefit of the doubt doctrine is for application and the claim is granted.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).  


ORDER

Service connection for cervical spine disability, variously diagnosed as degenerative joint disease, degenerative disc disease, and cervical strain, is granted.




____________________________________________
DONNIE R. HACHEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


